Learned, P. J.
(dissenting):
Admitting that the request of the defendant to the court to-charge that it was not liable for subsequent development of disease, caused by plaintiff’s exposure, was too broad, inasmuch as it did not submit to the jury the question of her negligence in such exposure, still it seems to me that there was error in the subsequent charge of the court.
The court said that the question of plaintiff’s negligence, in going out so soon, would depend upon “ whether she felt that she was fairly urged to go out in pursuit of her business, and felt that in so-doing she was not guilty of any want of fair care and caution.”' Now, where a person is negligent he does what an ordinarily prudent person would not do. The question is not whether he does what he thinks or feels to be careful, but whether he does what is careful. The test does not consist in the thought of the person who acts, but in the quality of the act, as compared with the act of an ordinarily prudent person. To illustrate this, let us suppose that *442tbe plaintiff’s act was, in fact, perfectly careful and prudent, as shown by unquestioned evidence, but that she ignorantly thought that it was imprudent and careless, and it proved to be injurious in result. Now, according to the language of the court, her act would have been negligent because she felt it to be negligent, .although in fact there was no negligence whatever in it. And the question whether the defendant should be liable for the development of disease subsequent to her act, would depend not on the prudence or imprudence of the act, but upon her opinion of its ■character.
I think this cannot be correct. The defendant was entitled to require that plaintiff should act prudently. Of course she could not foresee all consequences. And if prudent action on her part ■should result unfortunately in increasing the bad effect of the injury, the defendant; might be liable even for that increase. But if by imprudent acts she increased the effect of the injury, it cannot be liable for such increase on the ground that she felt that she was prudent. It appears to me that there was error in submitting to •the jury, as the test whether the defendant was or was not liable for the alleged increased injury, the question of the plaintiff’s thoughts and feelings, and not the question of the character of her ;act. I do not mean that she should be required to have the knowledge of an experienced physician, as to the prudence or imprudence of her act. On the other hand I think she was bound to exercise ordinary prudence, and that an imprudent act could not be justified by her feelmg that it was prudent. The increased injury which arose from her exposure would not naturally have followed as a result of the accident. The liability of the defendant, therefore, if it is to be liable, must rest on the ground that such increased injury came in the usual course of action of any ordinarily prudent person. If it came from a foolish, unwise and careless ■course of action of the plaintiff they should not be responsible for it.
Therefore, I think, there should be a new trial.
Judgment and order affirmed, with costs.